DETAILED ACTION
Allowable Subject Matter
Claims 1-19 are allowed.The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the prior art taken alone or in combination fails to disclose or render obvious a heat shrinking apparatus comprising: a conveyance unit conveying a package obtained by wrapping at least one object with a heat-shrink film; an endless belt disposed below a conveying surface of the conveyance unit, rotating along a conveying direction of the conveyance unit; and a hot air jet unit jetting out hot air from an inside to an outside of a belt surface of the endless belt facing the conveying surface, wherein: the endless belt has a hot air passing portion extending in a belt width direction; the hot air jet unit jets out the hot air toward the conveying surface through the hot air passing portion; and the endless belt rotates following a movement of the package so that at least one seal portion provided at a front end and/or a rear end of the package in the conveying direction is/are heat-shrunk with the hot air jetted out through the hot air passing portion.
The combination of these limitations makes independent claim 1 allowable over the prior art and all claims which depend therefrom allowable over the prior art.
The closest prior art reference found by the examiner was Tolson (US 5,787,682).
Tolson discloses a heat shrinking apparatus (shown in Figure 1) in a shrink packaging machine (10 in Figure 1), comprising:
a conveyance unit (20 in Figure 1) conveying a package (P in Figure 1) obtained by wrapping an object(s) with a heat-shrink film (Col. 3 lines 60-63, Col. 3 lines 16-22);
an endless belt (50 in Figure 1) disposed below a conveying surface (top surface of the upper run of 20 in Figure 1) of the conveyance unit (20) (apparent from Figure 1), rotating along a conveying direction (clockwise direction in Figure 1) of the conveyance unit (20) (Col. 4 lines 31-46); and
a hot air jet unit (32 in Figure 1) jetting out hot air (Col. 4 lines 3-17),
wherein:

the endless belt (50) rotates following a movement of the package (P) so that a seal portion (L in Figures 1 and 8) provided at a front end of the package (P) in the conveying direction (clockwise direction in Figure 1) is heat-shrunk with the hot air jetted out from the hot air jet unit (32) (Col. 4 lines 31-46, Col. 5 lines 57-61).
However, Tolson fails to disclose that the hot air jet unit (32) jets out hot air from an inside to an outside of a belt surface (top surface of the upper run of 50 in Figure 1) of the endless belt (50) facing the conveying surface (top surface of the upper run of 20 in Figure 1), that the endless belt (50) has a hot air passing portion extending in a belt width direction, and that the hot air jet unit (32) jets out the hot air toward the conveying surface (top surface of the upper run of 20 in Figure 1) through the hot air passing portion. Furthermore, it is not obvious to modify Tolson in view of the prior art in order to teach these limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANZIM IMAM whose telephone number is (571)272-2216.  The examiner can normally be reached on Mon - Fri 10:00AM - 6:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 






/TANZIM IMAM/
Examiner, Art Unit 3731
/HEMANT DESAI/Supervisory Patent Examiner, Art Unit 3731